IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOHNNY COPELAND,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2772

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 4, 2015.

An appeal from an order of the Circuit Court for Wakulla County.
Dawn Caloca-Johnson, Judge.

Johnny Copeland, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, KELSEY, and WINOKUR, JJ., CONCUR.